Matter of The Eighth Jud. Dist. Asbestos Litig. (2017 NY Slip Op 06856)





Matter of The Eighth Jud. Dist. Asbestos Litig.


2017 NY Slip Op 06856


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, AND TROUTMAN, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (85/17) CA 16-00947.

[*1]IN THE MATTER OF THE EIGHTH JUDICIAL DISTRICT ASBESTOS LITIGATION.
DONALD J. TERWILLIGER, ADMINISTRATOR OF THE ESTATE OF DONALD R. TERWILLIGER, DECEASED, PLAINTIFF-RESPONDENT,
vBEAZER EAST, INC., THE COMPANY, FORMERLY KNOWN AS KOPPERS COMPANY, INC., ET AL., DEFENDANTS, AND HONEYWELL INTERNATIONAL, INC., SUCCESSOR IN INTEREST TO WILPUTTE COKE OVEN DIVISION OF ALLIED CHEMICAL CORPORATION, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Motion for reargument or leave to appeal to the Court of Appeals denied.